PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
THORSEN et al.
Application No. 15/328,247
Filed: 23 Jan 2017
For: INFUSION PLANT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 CFR 1.137(a), filed August 17, 2021, to revive the above-identified application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed July 17, 2020. 

The application became abandoned for failure to timely file a proper reply to the final Office action mailed October 4, 2019, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on April 5, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on April 3, 2020. A Notice of Abandonment was mailed on July 17, 2020.

The inventor’s oath or declaration filed on August 17, 2021, serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4). As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met. 

For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.

Telephone inquiries concerning this decision may be directed to Jason Olson at (571) 272-7560.






The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed July 17, 2020. The application is being forwarded to the Technology Center Art Unit 3761 for entry of the reply filed August 17, 2021 and further proceedings in accordance with this decision.

/JASON C OLSON/Petitions Examiner, OPET